The Disciplinary Review Board having filed with the Court its decision in DRB 18-143, concluding that Ernest G. Ianetti of **586Denville, who was admitted to the bar of this State in 1986, should be censured for violating RPC 1,7(a)(concurrent conflict of interest via dual representation of clients with adverse interests), RPC 1.8(a) (entering into a prohibited business transaction with a client), RPC 8.1(a) (knowingly making a false statement of material fact), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that Ernest G. Ianetti is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.